Case 2:19-cv-08726-TJH-PLA Document 18 Filed 12/20/19 Page 1 of 3 Page ID #:70




                                                                                                                                                                                    •r           ~r         U.S.POSTAGE~~PITNEYBOWES
                                                                                                                                                                                    L                                          -,
                                                                                                        COURT
                                                                                 UNITED STATES DISTRICT                                                                                                     ~
                                                                                                                                                                                                             ~~
                                                                                                      CALIFORNIA                                                                    +
                                                                                  CENTRAL DISTRICT OF
                                                                                                                                                                                                                   0~~.5~0
                                                                                                                                                                                     ~.'         ~ y . 02 1YN 12 ~
                                                                                        OFFICE OF THE CLERK                                                                                          ~ .0001388101NOV 07 2019.
                                                                                          U.S. COURTHOUSE
                                                                                               CALIFORNIA 90012-4797
                                                                                 LOS ANGELES,
                                                                                               O FFICIAL BUSINESS
                                                                                     ~~   PENALTY FOR PRIVATE 115E
                                                                                                                   $300                                    r            ,~. i~isrr~icT
                                                                                                                                                                                           couR~
                                                                                                                                                         '
                                                                                                                                                         ~ t~...'~I      .....   ..r !~I
                                                                                                                                              ('
                                                                                                                                              ~. ~ ~~RAY.DJ57R}C7 OF
                                                                                                                                                      Bp             ~ ~~cUfilylq
                                                                                                                                                                    ~EPUIY
                                                                                                                                                                        ~?'!1            E~ '1                        72121 Q4/19
                                                                                                                                       idi."~,,I~
                                                                                                                                                                                           T!1    CChl ~1G G
                                                                                                                                                                   A CTi I C. t.l
                                                                                                                                                                                                             ADDRESSEd                           1
                                                                                                                                                            CeLIVrRABLE                            AS
                                                                                                                                              N OT
                                                                                                                                                                   ~U IY /iG '~C           iU     r VRYMHRV
                                                                                                                                                                                                                                                 ?u
                                                                                                                                                                                                                                                 E
                                                                                                                                        K ~                                                                                               11..
                                                                                                                                                                                                           il ll ..l ...   . I , I ....
                                                                                                                                               i , i , . i . f . 1 1`    . 1 .I l l l lli .11 .i . +l .. .                                        T
                                                                                                                          .~
                                                                                             l~^                          U      07
                                                                                               +.7~'                             N
                                                                                                 1                        ~      O
                                                                                                                          ~o     N
                                                                                          ~v                                vi   v
                                                                                                                            ~    u.t
                                                                                                                            ~c   O
                                                                                              .~
   Case 2:19-cv-08726-TJH-PLA Document 18 Filed 12/20/19 Page 2 of 3 Page ID #:71



                                       UNITED STATES DISTRICT COURT
                                      CENTRAL DISTRICT OF CALIFORNIA
                                         CIV1L MINUTES -GENERAL


 Case Na         CV 19-8726-TJH(PLAx)                                            Date      NOVEMBER 6,2019


 Title     INNOVAT[VE SPORTS MANAGEMENT INC. v. CLAUDIA A. PORTOCARRERO,ET AL.,

 Present: The Honorable          TERRY J. HATTER,JR., UNITED STATES DISTRICT JUDGE

                 YOLANDA SKIPPER                                              NOT REPORTED
                      Deputy Clerk                                              Court Reporter


              Attorneys Present for Plaintiffs:                      Attorneys Present for Defendants:
                         None Rresent                                          None Present


 Proceedings:        IN CHAMBERS-ORDER REFERRAL TO MAGISTRATE Ji1DGE
                     for all necessary discovery and settlement conferences

The Court having reviewed the complaint and answer filed in this case, hereby refers this matter to
Magistrate Judge Paul L. Abrams for all necessary discovery proceedings and for settlement conferences.

Plaintiff shall notify Magistrate Judge Abrams immediately of the Court's referral and file a status report with
this Court confirming the same. If the parties fail to reach a settlement, the parties are ordered to submit a
stipulation and proposed scheduling order for further proceedings no later than seven (7) days after the
conference is completed.


IT IS SO ORDERED.

cc: all parties, Magistrate Abrams




         CV-90                                    CIVIL MINUTES -GENERAL                Initials of Deputy Clerk
Case 2:19-cv-08726-TJH-PLA Document 18 Filed 12/20/19 Page 3 of 3 Page ID #:72



Luis Alejandro Tipacti
15030 Ventura Blvd No,24
Sherman Oaks CA 91403
